DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 06/17/2020 and 11/16/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 are rejected under 35 U.S.C. 101 because the claim(s) are directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the memory is transitory and directed to a signal per se, which is not a process, machine, manufacture, or composition of matter.

	Dependent Claims 14-19 also disclose the limitation “computer-readable storage medium” and are thus rejected under 35 U.S.C. 101 for the same reasons as stated above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cociglio (US 20170244623 A1), hereafter C1.
Regarding Claim 1, C1 discloses the below limitations:	marking, by each of a plurality of nodes comprised in a network in an ith period, a first value on a data packet entering the network (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0"), and	marking, in a jth period, a second value on the data packet entering the network (Par 20 setting at least one feature of the packet to a predefined marking value, in particular to one of at least two alternative marking values ... setting one or more bits of the packet (e.g. one bit or a bit sequence of its header) to one of at least two predefined alternative marking values),	wherein i is an odd number, and j is an even number, that is, i=1, 3, 5, 7, ..., and j=2, 4, 6, 8, ... (Par 71 packets Pki marked during the first block period (also termed herein after "even block periods") are marked by a first marking value (Va e.g. 1) of the first marking sub-field B1, while packets Pki marked during second block periods (also termed herein after "odd block periods") which alternate in time with the first block periods are marked by a second marking value Vb (e.g. 0)); and	each node has a different period of marking the data packet entering the network (Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0"); and(Par 67 header comprises information for routing such as the destination node address; Par 69 packets Pki are preferably marked upon their transmission by the transmitting node N1).
Regarding Claim 2, C1 discloses the limitations of Claim 1.
C1 further discloses the below limitation:	wherein the first value is a 1-bit value 1, and the second value is a 1-bit value 0 (C1 Par 7 transmitting node marks each data unit by setting a bit of its header to "1" or "0").
Regarding Claim 3, C1 discloses the limitations of Claim 1.
C1 further discloses the below limitation:	wherein each node marks the first value or the second value on a header of the data packet entering the network (C1 Par 69 packets Pki are preferably marked upon their transmission by the transmitting node N1).
Regarding Claim 13, C1 discloses the limitations of Claim 1.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
Regarding Claim 14, C1 discloses the limitations of Claim 2.
(C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
Regarding Claim 15, C1 discloses the limitations of Claim 3.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of Ye (US 20150304973 A1), hereafter Y1.
Regarding Claim 4, C1 discloses the below limitation:	receiving, by a first node, a data packet sent by another node in a network (C1 Par 4 packet is transmitted at a transmission time by the source node and is received at the reception time by the destination node),	wherein the data packet is periodically marked by the another node in the network, and the another node in the network has a different period of marking a data packet (Par 20 "marking a packet" will designate an operation of setting at least one feature of the packet to a predefined marking value, in particular to one of at least two alternative marking values; Par 69 packets Pki are preferably marked upon their transmission by the transmitting node N1; Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0");	measuring, by the first node, traffic of data packet leaving the network from the node in N preset time periods, to obtain N traffic values, wherein N is a positive integer greater than or equal to 2 (Par 71 packets Pki marked during the first block period (also termed herein after "even block periods") are marked by a first marking value (Va e.g. 1) of the first marking sub-field B1, while packets Pki marked during second block periods (also termed herein after "odd block periods") which alternate in time with the first block periods are marked by a second marking value Vb (e.g. 0); Par 74 During each block period T(k), two or more packets Pki are marked as packets to be subjected to time measurement);
C1 does not disclose the below limitation:	performing, by the first node, frequency domain transformation on the N traffic values, to obtain a spectrum corresponding to the N traffic values;	separately extracting, by the first node from the spectrum corresponding to the N traffic values, a spectrum corresponding to the another node in the network; and	obtaining, by the first node based on the spectrum corresponding to the another node in the network, network traffic sent by the another node in the network to the first node in the N preset time periods.
Y1 does disclose the below limitation:	performing, by the first node, frequency domain transformation on the N traffic values, to obtain a spectrum corresponding to the N traffic values (Y1 Par 31 wireless communication system 100 may adopt an orthogonal frequency division multiplexing (OFDM) scheme which divides the available spectrum fragments into chunks of contiguous subcarriers known as resources blocks (RBs) in the frequency-time domain);	separately extracting, by the first node from the spectrum corresponding to the N traffic values, a spectrum corresponding to the another node in the network (Par 34 transmitting user equipment may select a specific synchronization signal from the plurality of synchronization signals); and	obtaining, by the first node based on the spectrum corresponding to the another node in the network, network traffic sent by the another node in the network to the first node in the N preset time periods (Par 35 transmitting user equipment is configured to determine if the selected synchronization signal is being transmitted by other user equipment; Par 36 transmitting user equipment may broadcast the mth synchronization signal SSm at the monitor time TXm during a second frame which occurs immediately after the first frame in order to inform other user equipment that the mth resource group R has been claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the method of marking packets in alternative times as disclosed in C1 with the method of assigning different parts of the spectrum to different nodes, which can each handle packets transmitted within the assigned and discrete portion of the available spectrum, as disclosed in Y1. The instant invention is directed to traffic measurement, and specifically to measuring traffic by assigning packets to different time intervals. Assigning the C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, C1 and Y1 disclose the limitations of Claim 4.
C1 further discloses the below limitation:	periodically marking, by each of the other nodes in the network, a data packet entering the network from the node (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned network traffic measurement method with marking data packet passing through a node as disclosed in C1. Marking packets passing through a node allows the nodes to be split into alternating time periods to simplify handling of large amounts of data. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, C1 and Y1 disclose the limitations of Claim 5.
C1 further discloses the below limitation:	marking, in an ith period, a first value on each data packet entering the network, and marking, in a jth period, a second value on each data packet entering the network (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0"),	wherein i is an odd number, and j is an even number, that is, i=1, 3, 5, or 7, and (Par 71 packets Pki marked during the first block period (also termed herein after "even block periods") are marked by a first marking value (Va e.g. 1) of the first marking sub-field B1, while packets Pki marked during second block periods (also termed herein after "odd block periods") which alternate in time with the first block periods are marked by a second marking value Vb (e.g. 0)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned network traffic measurement method with the method of marking packets in alternating even-odd time periods as disclosed in C1. Marking data packets alternatively allows the packets to be split in half for partial analysis to lower the burden of measuring the entire sum of the network traffic. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, C1 discloses the below limitation:	mark, in an ith period, a first value on a data packet entering a network, and mark, in a jth period, a second value on the data packet entering the network (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0" Par),	wherein i is an odd number, and j is an even number, that is, i=1, 3, 5, 7, ..., and j=2, 4, 6, 8, ... (71 packets Pki marked during the first block period (also termed herein after "even block periods") are marked by a first marking value (Va e.g. 1) of the first marking sub-field B1, while packets Pki marked during second block periods (also termed herein after "odd block periods") which alternate in time with the first block periods are marked by a second marking value Vb (e.g. 0)); (Par 67 header comprises information for routing such as the destination node address).
C1 does not disclose the below limitation:	a processor and a transmitter;
Y1 does disclose the below limitation:	a processor and a transmitter (Y1 Fig 2 communication interface 220, processing unit 200);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the hardware of Y1 with the method of marking data packets in even and off time intervals at a node prior to forwarding the data, as disclosed in C1. C1 does not explicitly disclose hardware used to perform its method, but as it relates to a node in a network is reasonably certain that the hardware would include a processor and a transceiver of some sort. Marking data at a node prior to forwarding necessarily needs a transceiver and a processor at least. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, C1 and Y1 disclose the limitations of Claim 8.
C1 further discloses the below limitation:	wherein the first value is a 1-bit value 1, and the second value is a 1-bit value 0 (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned node with marking the packets in alternative time intervals with a single bit as disclosed in C1. Marking packets with a single bit minimizes size increase of the packet, thus lowering network usage when forwarding the packet. Using a single bit also makes it more efficient for a subsequent device to parse the packet and find which interval it was marked in. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, C1 and Y1 disclose the limitations of Claim 8.
C1 further discloses the below limitation:	wherein the processor is further configured to mark the first value or the second value on a header of the data packet entering the network (C1 Par 7 transmitting node marks each data unit by setting a bit of its header to "1" or "0").
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned node with marking the time interval of the packet as even or odd in the header as disclosed in C1. Marking the header of the packet as even or odd allows a subsequent device to quickly find information on which alternative time interval the packet was transmitted. This improves the efficiency of the methods disclosed in the instant invention. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, C1 discloses the below limitation:	wherein the data packet is periodically marked by the another node in the network (C1 Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0"), and	the another node in the network has a different period of marking the data packet (Par 20 "marking a packet" will designate an operation of setting at least one feature of the packet to a predefined marking value, in particular to one of at least two alternative marking values; Par 69 packets Pki are preferably marked upon their transmission by the transmitting node N1; Par 7 where blocks of data units marked with '1" alternate in time with blocks of data units marked with "0");	measure traffic of the data packet leaving the network from the node in N preset time periods, to obtain N traffic values, wherein N is a positive integer greater than or equal to 2 (Par 71 packets Pki marked during the first block period (also termed herein after "even block periods") are marked by a first marking value (Va e.g. 1) of the first marking sub-field B1, while packets Pki marked during second block periods (also termed herein after "odd block periods") which alternate in time with the first block periods are marked by a second marking value Vb (e.g. 0); Par 74 During each block period T(k), two or more packets Pki are marked as packets to be subjected to time measurement);
C1 does not disclose the below limitation:	a receiver and a processor, wherein the receiver is configured to cooperate with the processor to receive a data packet of data sent by another node in a network,	perform frequency domain transformation on the N traffic values, to obtain a 
Y1 does disclose the below limitation:	a receiver and a processor (Y1 Fig 2 communication interface 220, processing unit 200), wherein the receiver is configured to cooperate with the processor to receive a data packet of data sent by another node in a network,	perform frequency domain transformation on the N traffic values, to obtain a spectrum corresponding to the N traffic values (Par 31 wireless communication system 100 may adopt an orthogonal frequency division multiplexing (OFDM) scheme which divides the available spectrum fragments into chunks of contiguous subcarriers known as resources blocks (RBs) in the frequency-time domain);	separately extract, from the spectrum corresponding to the N traffic values, a spectrum corresponding to the another node in the network (Par 34 transmitting user equipment may select a specific synchronization signal from the plurality of synchronization signals); and	obtain, based on the spectrum corresponding to the another node in the network, network traffic sent by the another node in the network to the first node in the N preset time periods (Par 35 transmitting user equipment is configured to determine if the selected synchronization signal is being transmitted by other user equipment; Par 36 transmitting user equipment may broadcast the mth synchronization signal SSm at the monitor time TXm during a second frame which occurs immediately after the first frame in order to inform other user equipment that the mth resource group R has been claimed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the method of marking packets in alternative times as disclosed in C1 with the hardware and method of assigning different parts of the spectrum to different nodes, which can each handle packets transmitted within the assigned and discrete portion of the available spectrum, as disclosed in Y1. The instant invention is directed to traffic measurement, and specifically to measuring traffic by assigning packets to different time intervals. Assigning the packets to different nodes based on spectrum lowers the strain on a given node, and also allows the system to more quickly measure data by lowering the amount of bandwidth each node needs to handle. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claims 16, C1 and Y1 disclose the limitations of Claim 4.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned network traffic measurement method with implementing these methods via instruction stored in memory as disclosed in C1. Examiner notes the medium here is interpreted to be a non-transitory medium for the purpose of this rejection, but as currently written this claim is a signal per se and thus not allowable (see above rejection under 35 USC 101). Implementing the methods via computer program stored on memory is a common implementation. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claims 17, C1 and Y1 disclose the limitations of Claim 5.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned network traffic measurement method with implementing these methods via instruction stored in memory as disclosed in C1. Examiner notes the medium here is interpreted to be a non-transitory medium for the purpose of this rejection, but as currently written this claim is a signal per se and thus not allowable (see above rejection under 35 USC 101). Implementing the methods via computer program stored on memory is a common C1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claims 18, C1 and Y1 disclose the limitations of Claim 6.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1 and Y1, to combine the aforementioned network traffic measurement method with implementing these methods via instruction stored in memory as disclosed in C1. Examiner notes the medium here is interpreted to be a non-transitory medium for the purpose of this rejection, but as currently written this claim is a signal per se and thus not allowable (see above rejection under 35 USC 101). Implementing the methods via computer program stored on memory is a common implementation. Therefore, it would have been obvious to combine C1 and Y1 to obtain the invention, as specified in the instant claim.
Claims 7, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over C1 in view of Y1 and further in view of Dillon (US 20130322255 A1), hereafter D1.
Regarding Claim 7, C1 and Y1 disclose the limitations of Claim 4.
C1 further discloses the below limitation:	setting a SUM value of a counter to 0 at the beginning of each of the N preset (C1 Par 39 resetting the transmission counter and the number N of transmission timestamp variables),
C1 and Y1 do not disclose the below limitation:	wherein the SUM value of the counter is equal to a sum of a current SUM value of the counter and a traffic value of the data packet, in response to determining that a data packet marked with a first value is received in the preset time period;	the SUM value of the counter is equal to a value obtained by subtracting a traffic value of the data packet from the current SUM value of the counter, in response to determining that a data packet marked with a second value is received in the preset time period; and	at the end of the preset time period, a value of the counter is a traffic value in one preset time period.
D1 does disclose the below limitation:	wherein the SUM value of the counter is equal to a sum of a current SUM value of the counter and a traffic value of the data packet, in response to determining that a data packet marked with a first value is received in the preset time period (D1 Par 221 TelqoTxGov adds the number of forwarding bytes for the period received from the TelqoTxBwAlloc to the available bytes counter);	the SUM value of the counter is equal to a value obtained by subtracting a traffic value of the data packet from the current SUM value of the counter, in response to determining that a data packet marked with a second value is received in the preset time period (Par 221 TelqoTxBwAlloc provides to the TelqoTxGov the number of bytes it may transmit (e.g. the number of forwarding bytes for the period minus then number of Ungoverned bytes already forwarded during the period)); and	at the end of the preset time period, a value of the counter is a traffic value in one preset time period (Par 221 TelqoTxGov maintains a counter (an available bytes counter) reflecting the remaining number of bytes it may forward (e.g., generally this will be between zero and the size of the first packet, but it may be negative)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, Y1 and D1, to combine the aforementioned network traffic measurement method with keeping a counter of bandwidth usage that tracks data passing through the node, as disclosed in D1. Tracking bandwidth usage at the node allows the node to monitor network usage and take steps to prevent being overloaded. Therefore, it would have been obvious to combine C1, Y1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, C1 and Y1 disclose the limitations of Claim 11.
C1 further discloses the below limitation:	wherein the processor is further configured to set a SUM value of a counter to 0 at the beginning of each of the N preset time periods (C1 Par 39 resetting the transmission counter and the number N of transmission timestamp variables);
C1 and Y1 do not disclose the below limitation:	wherein the SUM value of the counter is equal to a sum of a current SUM value of the counter and a traffic value of the data packet, in response to determining that a data packet marked with a first value is received in the preset time period; and	the SUM value of the counter is equal to a value obtained by subtracting a traffic value of the data packet from the current SUM value of the counter, in response to 
D1 does disclose the below limitation:	wherein the SUM value of the counter is equal to a sum of a current SUM value of the counter and a traffic value of the data packet, in response to determining that a data packet marked with a first value is received in the preset time period (D1 Par 221 TelqoTxGov adds the number of forwarding bytes for the period received from the TelqoTxBwAlloc to the available bytes counter); and	the SUM value of the counter is equal to a value obtained by subtracting a traffic value of the data packet from the current SUM value of the counter, in response to determining that a data packet marked with a second value is received in the preset time period (Par 221 TelqoTxBwAlloc provides to the TelqoTxGov the number of bytes it may transmit (e.g. the number of forwarding bytes for the period minus then number of Ungoverned bytes already forwarded during the period)); and	at the end of the preset time period, a value of the counter is a traffic value in one preset time period (Par 221 TelqoTxGov maintains a counter (an available bytes counter) reflecting the remaining number of bytes it may forward (e.g., generally this will be between zero and the size of the first packet, but it may be negative)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, Y1 and D1, to combine the aforementioned anode with keeping a counter of bandwidth usage that tracks data D1. Tracking bandwidth usage at the node allows the node to monitor network usage and take steps to prevent being overloaded. Therefore, it would have been obvious to combine C1, Y1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claims 19, C1, Y1 and D1 disclose the limitations of Claim 7.
C1 further discloses the below limitation:	computer-readable storage medium, comprising an instruction, wherein when the instruction runs on a computer, the computer is enabled to perform the method (C1 Par 56 present invention provides a computer program product loadable in the memory of at least one computer and including software code portions for performing the steps of the method);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of C1, Y1 and D1, to combine the aforementioned network traffic measurement method with implementing these methods via instruction stored in memory as disclosed in C1. Examiner notes the medium here is interpreted to be a non-transitory medium for the purpose of this rejection, but as currently written this claim is a signal per se and thus not allowable (see above rejection under 35 USC 101). Implementing the methods via computer program stored on memory is a common implementation. Therefore, it would have been obvious to combine C1, Y1 and D1 to obtain the invention, as specified in the instant claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412